



EXECUTION VERSION




PATENT SUBLICENSE AGREEMENT

    The parties in the lawsuit styled: Akamai Technologies, Inc. and
Massachusetts Institute of Technology vs. Limelight Networks, Inc., Civil Action
No. 06-cv-11109RWZ (the “Lawsuit”) hereby agree to settle all claims and
controversies in the Lawsuit as of August 1, 2016 (the “Effective Date”),
according to the following terms:


DEFINITIONS


    
1.1    “Agreement” means this Patent Sublicense Agreement.


1.2    “Akamai” means Akamai Technologies, Inc.


1.3    “Limelight” means Limelight Networks, Inc.


1.4    “M.I.T.” means the Massachusetts Institute of Technology.


1.5    "Licensed Patents" means, except for U.S. Patent No. 7,693,959 (the “’959
patent”), any patent (domestic or foreign) that has issued or may issue claiming
priority from U.S. Serial No. 60/092,710 filed July 14, 1998 or U.S. Serial No.
09/314,863, filed May 19, 1999. For the avoidance of doubt, Licensed Patents
include U.S. Patent No. 6,108,703 (the “’703 patent”), but all rights with
respect to the ‘959 patent are hereby reserved.


1.6    “Licensed Products” means any product, website, software or service, or
material portion of a product, website, software or service, that has been, is
or will be made, had made, used, offered to sell, sold or imported by, or on
behalf of, Licensed Users, wherein such product, website, software or service,
or such material portion of a product, website, software or service is covered
or could be alleged to be covered by one or more claims or elements of any
Licensed Patent.


1.7    “Licensed User” means Limelight and its Subsidiaries (as defined below in
Section 1. 8), the latter subject to the following:


(a)     if an entity that was at any time a Subsidiary ceases to meet the
definition of Subsidiary at any time after the Effective Date (a “Divested
Subsidiary”), the Divested Subsidiaries shall continue to be a Licensed User;
however, the license rights and other rights granted under this Agreement shall
extend only to the business of the Divested Subsidiary at the time of the
divestiture, and Natural Evolutions thereof, and shall not extend to any other
operations of any entity that acquired the Divested Subsidiary;




-1-



--------------------------------------------------------------------------------





(b)     if an entity becomes a Subsidiary after the Effective Date and, prior to
the earlier to occur of the announcement or consummation of the acquisition by
Limelight of such entity, such entity is a defendant in a then-active litigation
with Akamai alleging the infringement by such entity of a Licensed Patent (an
“Adversarial Subsidiary”), the Adversarial Subsidiary shall be a Licensed User
beginning as of the time it became a Subsidiary; however, the license rights and
other rights granted under this Agreement shall not apply to any product,
software or service of the Adversarial Subsidiary in use or being sold prior to
the time it became a Subsidiary, and the covenant not to sue granted in Section
2.2 below shall not prevent the continuation of such litigation against the
Acquired Subsidiary but will prevent any form of injunction relief against the
Adversarial Subsidiary in such litigation;


(c)    if an entity, other than an Adversarial Subsidiary, becomes a Subsidiary
after the Effective Date (an “Acquired Subsidiary”), the Acquired Subsidiary
shall be a Licensed User beginning as of the time it became a Subsidiary and the
license rights and other rights granted under this Agreement, and the covenant
not to sue granted in Section 2.2 below shall prevent the initiation of
litigation against the Acquired Subsidiary for any allegations of infringement
of the Licensed Patents.


For avoidance of doubt, to the extent Limelight is acquired by another entity,
merges with another entity or reorganizes, the terms of Section 8.1 control such
a situation, and not this Section 1.7.


1.8    “Natural Evolution” means any invention, innovation, improvement,
expansion, derivative work, system architecture, network configuration or other
evolution that (i) is related , directly or indirectly, to a content delivery
network or file storage and/or management services, or (ii) otherwise could be
deemed to infringe a License Patent, provided that such invention, innovation,
improvement, derivative work, system architecture, network configuration or
other evolution is utilized or implemented on or otherwise added to the
Limelight network (even if such network is then-operated or marketed under a
different name). For the avoidance of doubt, Natural Evolution does not extend
to any invention, innovation, improvement, expansion, derivative work, system
architecture, network configuration or other evolution of a third party that is
operated or operable independently of the Limelight network.


1.9    “Subsidiary” or “Subsidiaries” shall mean any entity in which, as of the
Effective Date or during the Term of this Agreement Limelight owns or controls a
greater than fifty percent (50%) beneficial or equitable ownership interest,
directly or indirectly.
    
1.10    “Term” means, with respect to the license rights granted herein, the
time period commencing as of the Effective Date and ending May 19, 2019.
    
1.11    “Parties” means Akamai and Limelight.




-2-



--------------------------------------------------------------------------------





1.12    “Proceeding” means any claim, cause of action, demand, or request for
relief in any judicial or administrative action or any action of any kind in any
jurisdiction, including but not limited to in any court of competent
jurisdiction anywhere in the world, the United States Patent and Trademark
Office, any foreign patent office, and/or the International Trade Commission.


LICENSE AND COVENANT NOT TO SUE


2.1    Grant of Limited Sublicense. As of the Effective Date, and subject to
Limelight’s satisfaction of its ongoing payment obligations set forth in Section
3.1, and as further subject to the other provisions of this Section 2 and the
provisions of Section 8.1, Akamai hereby grants:


(a)     to Licensed Users;


(b)     to resellers of Licensed Users, solely to the extent of their actions on
behalf of Licensed Users with respect to Licensed Products; and


(c)    to the customers of Licensed Products, solely to the extent of their use
of Licensed Products;


a nonexclusive, nontransferable, worldwide, royalty-bearing sublicense under the
Licensed Patents to make, have made, use, sell, offer for sale, import, and
export the Licensed Products, for the Term.


2.2    Covenant Not To Sue. Akamai hereby covenants not to sue, under the
Licensed Patents (whether for direct or indirect infringement or otherwise):


(a)     any Licensed User;


(b)     any reseller or retailer of Licensed Users, solely to the extent of
their actions on behalf of Licensed Users with respect to Licensed Products; and


(c)     any customer or end user of Licensed Products, solely to the extent of
their use of Licensed Products.


The covenants not to sue set forth herein shall expressly exclude and shall not
in any way apply to any other causes of action Akamai may now or in the future
have against any Licensed User, including without limitation breach of this
Agreement.


2.3    Reserved Rights. Any and all rights not explicitly granted in this
Agreement are expressly reserved by Akamai. No license or immunity as to the
Licensed Patents is granted by Akamai to any person, either by implication,
estoppel, or otherwise, other than as expressly set forth in this Agreement.


-3-



--------------------------------------------------------------------------------







2.4    No Sublicense Rights. The sublicense granted to Licensed Users in Section
2.1 above does not confer upon Licensed Users the right to grant or otherwise
transfer any rights under the Licensed Patents to any other persons or entities
for any purpose, except as specifically set forth in this Agreement. For the
avoidance of doubt, nothing in this Agreement shall be construed as giving
Limelight or its Subsidiaries any right to enforce the Licensed Patents against
any third party.




LICENSE FEE


3.1    Royalty. As of the Effective Date of this Agreement, and in consideration
of the sublicense, release and covenant granted by Akamai and the dismissal by
Akamai of the Litigation hereunder, Limelight is obligated to, and shall pay,
Akamai royalties (“Royalties”) in the amount of Fifty-Four Million U.S. Dollars
($54,000,000.00 USD), payable as follows: (a) Four Million Four Hundred Thousand
U.S. Dollars ($4,500,000.00 USD) (“Initial Fee”) due within fifteen (15) days of
the Effective Date, and, thereafter: (b) eleven (11) additional payments of
4,500,000.00 U.S. Dollars ($4,500,000.00 USD) each, each such additional payment
due during the first fifteen (15) days following the first day of each calendar
quarter beginning with the calendar quarter starting on October 1, 2016. The
final payment shall be due and payable to Akamai for the calendar quarter that
begins on April 1, 2019. If the Initial Fee is not timely received, this
Agreement shall be null, void and without effect. Akamai will not send invoices
for the payments. It is Limelight’s responsibility to make all payments as and
when due in accordance with this Agreement, and all late payments will be
charged interest in accordance with Section 3.3 of this Agreement.


3.2    Account. All payments shall be made by wire transfer to:


Beneficiary Name on Account:    Akamai Technologies, Inc.
Beneficiary Address:             150 Broadway
Cambridge, MA 02142
Bank Name & Address:        
ABA#/SWIFT Code:             
A/C Name:                
A/C #:                


3.3    Form of Payment. All sums payable under this Agreement are exclusive of
any value-added goods and services, sales, or other tax, duty, or levy; are net
of any withholding or similar tax payment required by law to be paid by
Limelight on behalf of Akamai; and shall be payable in U.S. Dollars. Payments
shall be made by wire transfer to Akamai’s designated bank account. In the event
that any payment of any amount to Akamai becomes subject to withholding of taxes
on sums due to Akamai under the Agreement, Limelight shall be required to and
authorized to withhold such taxes as are required under applicable law to be
withheld and pay over to any tax authority any such


-4-



--------------------------------------------------------------------------------





amounts required to be so withheld and paid over; provided, however, that
Limelight shall, no later than 10 days following the due date under Section 3.1
for the payment subject to the withholding, remit to Akamai an amount equal to
the amount of tax withheld, such that the payment paid to Akamai shall be equal
to the payment that would have been paid if such withholding did not occur.


3.4    Late Payments. On all amounts outstanding and payable to Akamai, interest
shall accrue from the date such amounts are due and payable at the rate of 1%
per month or the maximum rate allowable by law, whichever is lower. Limelight’s
payment of interest on such overdue amounts shall cure or waive any breach by
Limelight of this Agreement, unless the Agreement is earlier terminated by
Akamai pursuant to Section 9.3 below.


RELEASE; DISMISSAL OF LAWSUIT


4.1    Release


(a)     Except for any dispute or breach relating to or arising out of this
Agreement, Akamai hereby releases and discharges Limelight, its officers,
directors, employees, agents and attorneys, and any Limelight reseller, customer
or end user, but solely with respect to claims, demands, or suits, known or
unknown, fixed or contingent, liquidated or unliquidated, whether or not
asserted in the Lawsuit, as of the Effective Date, arising from or related to
any act or occurrence prior to the Effective Date that if performed on or after
Effective Date would be acts subject to the covenant set forth in Section 2.2
above. For the avoidance of doubt, Akamai does not release Limelight (or any
Licensed User) with respect to any cause of action for patent infringement for
patents (including, without limitation, the ‘959 patent) other than the Licensed
Patents.


(b)    Limelight hereby releases and discharges Akamai, its officers, directors,
employees, agents and attorneys, and any Akamai reseller, customer or end user,
but solely with respect to claims, demands, or suits, known or unknown, fixed or
contingent, liquidated or unliquidated, whether or not asserted in the Lawsuit,
as of the Effective Date, solely arising from any act or Akamai’s conduct in the
Lawsuit. For the avoidance of doubt, Limelight does not release Akamai with
respect to any cause of action.


4.2    Waiver of Certain Rights. In connection with this Agreement, the Parties,
on behalf of themselves and their respective assigns and successors, expressly
waive and relinquish all rights and benefits afforded by Section 1542 of the
California Civil Code, which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM


-5-



--------------------------------------------------------------------------------





OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”


The Parties understand and acknowledge the significance and consequences of the
specific waiver of Section 1542 of the California Civil Code and hereby assume
full responsibility for and release all actions, causes of action, claims,
demands, damages, compensation, costs, loss of service, expenses and attorneys’
fees, which may hereafter occur or which later become known to said parties. At
the same time, no claims or rights to enforce this Agreement are released.


In connection with this waiver, the Parties acknowledge that they are aware that
facts may hereafter be discovered in addition to or different from those now
known or believed to be true with respect to this Release, but that it is the
intention of the Parties to enter into the releases in this Section 4, and thus
these releases shall remain in effect as a full and complete release of the
limited matters covered by them notwithstanding the later discovery or existence
of any such additional or different facts.


The Parties hereby acknowledge that each Party has consulted with counsel of its
choice regarding this waiver of Civil Code Section 1542. The Parties expressly
agree that the release provisions herein contained shall be given full force and
effect in accordance with each and all of their express terms and provisions,
including but not limited to those terms and provisions relating to unknown or
unsuspected claims, liens, demands, and causes of action hereinabove specified.


Further, the Parties expressly waive and relinquish all rights and benefits
afforded by any law in any other jurisdiction similar to Section 1542 of the
California Civil Code.


4.3    No Appeal. With respect to the Lawsuit, neither Akamai nor Limelight
shall take any further action including, without limitation, filing an appeal.
Following receipt by Akamai of the Initial Fee, the monetary award and interest
set forth in the Judgment entered July 1, 2016, shall be waived, and Akamai
shall promptly provide Limelight a release of the Letter of Credit (“LOC”) that
Limelight executed in Akamai’s favor prior to judgment.


CONFIDENTIALITY


5.1    Each of the parties shall maintain as confidential the terms and
conditions of this Agreement, and all information communicated to one another
regarding the matters herein (collectively, the “Information”), except (1)
Information that is disclosed by written agreement of the parties, (2)
Information that is disclosed under NDA to a prospective Acquiring Party or
investor; and (3) Information that is legally required to be disclosed (e.g.,
under subpoena, an existing agreement or otherwise) or which either party's
counsel advises such party in good faith should be disclosed under any
applicable securities laws. Press releases and other public statements
accurately describing the fact


-6-



--------------------------------------------------------------------------------





of or and the general parameters of the settlement set forth herein shall not be
deemed to violate this Section.
    
REPRESENTATIONS, WARRANTIES AND COVENANTS


6.1    (a)    By Akamai: Akamai represents and warrants that:


(i)    Akamai has full legal right, power and authority to execute, deliver and
perform this Agreement, including without limitation the stipulated dismissal
entered in the Lawsuit, and the execution, delivery and performance of same by
Akamai has been duly authorized by all necessary corporate action of Akamai;


(ii)    this Agreement and the stipulated dismissal in the Lawsuit constitute
valid and binding obligations of Akamai, enforceable against Akamai in
accordance with the terms thereof;


(iii)    no promise or representation of any kind has been made to it or any of
its representatives by Limelight or its representatives except as expressly set
forth in this Agreement, and Akamai is not relying on any oral understanding,
representations or agreements and any such reliance would be unintended by
Limelight and unjustifiable;


(iv)    the terms of this Agreement are fair, and this Agreement constitutes an
equitable settlement of the Lawsuit;


(v)    it has consulted with M.I.T. concerning Section 2.1 above, and that
Akamai has the right to enter into this Agreement. Akamai shall indemnify and
hold Limelight harmless with respect to any breach of this representation and
warranty; and


(vi)    it has not assigned or otherwise transferred to any third party any
claims or other right to sue for infringement under the Licensed Patents.


(b)    By Limelight: Limelight further represents and warrants that:


(i)    Limelight has full legal right, power and authority to execute, deliver
and perform this Agreement, including without limitation the stipulated
Dismissal entered in the Lawsuit, and the execution, delivery and performance of
same by Limelight have been duly authorized by all necessary corporate action on
the part of Limelight;


(ii)    this Agreement and the stipulated dismissal in the Lawsuit constitute
valid and binding obligations of Limelight, enforceable against Limelight
accordance with the terms thereof;




-7-



--------------------------------------------------------------------------------





(iii)    no promise or representation of any kind has been made to it or any of
its representatives by Akamai or its representatives except as expressly set
forth in this Agreement, and Limelight is not relying on any oral understanding,
representations or agreements and any such reliance would be unintended by
Akamai and unjustifiable;


(iv)    the terms of this Agreement are fair, and this Agreement constitutes an
equitable settlement of the Lawsuit; and


(v)    it has not assigned or otherwise transferred to any third party any
claims or other rights that are released hereby.


(c)    DISCLAIMER. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS: (I) A
WARRANTY OR REPRESENTATION BY AKAMAI OR M.I.T. AS TO THE VALIDITY OR SCOPE OF
ANY PATENT; (II) A WARRANTY OR REPRESENTATION BY AKAMAI THAT THE ENJOYMENT OF
ANY OF THE COVENANTS GRANTED HEREIN IS OR SHALL BE FREE FROM INFRINGEMENT OF
PATENTS OF THIRD PARTIES; (III) EXCEPT AS EXPRESSLY SET FORTH HEREIN, CONFERRING
THE RIGHT TO USE IN ADVERTISING, PUBLICITY OR OTHERWISE, IN ANY FORM, THE NAME
OF, OR ANY TRADEMARK OR TRADE NAME OF AKAMAI, M.I.T. OR LIMELIGHT AS THE CASE
MAY BE; (IV) AN OBLIGATION TO FURNISH ANY KNOW-HOW; OR (V) CREATING ANY AGENCY,
PARTNERSHIP, JOINT VENTURE OR SIMILAR RELATIONSHIP BETWEEN OR AMONG AKAMAI,
M.I.T., AND/OR LIMELIGHT. NEITHER AKAMAI, M.I.T., NOR LIMELIGHT MAKE ANY EXPRESS
OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


(d)    Survival: The representations and warranties set forth in this Section 6
shall survive the execution of this Agreement.


PATENT CHALLENGES; MARKING


7.1    No Challenge Permitted. Limelight further represents, warrants and
covenants that neither Limelight nor its Subsidiaries shall contest or assist
any third party (including, without limitation, any Licensed User) in the
contesting in any Proceeding, including without limitation the Federal District
Courts, the United States Patent and Trademark Office, any foreign patent
office, and/or the International Trade Commission, that any patent or claim of
the Licensed Patents is ineligible, invalid or unenforceable. Notwithstanding
the foregoing, nothing in this Section 7.1 shall prevent Limelight from taking
any action whatsoever in the contesting in any Proceeding, including without
limitation the Federal District Courts, the United States Patent and Trademark
Office, any foreign patent office, and/or the International Trade Commission,
that any patent or claim of the ‘959 Patent or any patent other than the
Licensed Patents is ineligible, invalid or unenforceable.


-8-



--------------------------------------------------------------------------------







7.2    Use In Proceedings. This Agreement shall not be used for any reason or
otherwise relied upon in any fashion in any Proceeding involving the Parties.
Notwithstanding the foregoing, the immediately preceding sentence will not apply
to the adjudication of a claim of breach of this Agreement.


7.3    Marking. Limelight will include a conspicuous statement on that portion
of its website dedicated to legal notices to the effect that “products and
services offered by Limelight are licensed under U.S. Patent No. 6,108,703.”
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, A BREACH OF THIS
SECTION 7.3 SHALL NOT GIVE RISE TO CLAIMS FOR CONSEQUENTIAL DAMAGES.


ASSIGNMENT


8.1     Limelight may not assign, delegate, sell, transfer, sublicense or
otherwise dispose of any or all of its rights or obligations under this
Agreement to any other person, business or entity, except pursuant to a merger,
a sale of all or substantially all of Limelight’s business assets, or a
corporate reorganization. In the event that Limelight is part of a merger,
reorganization or is otherwise sold or acquired by another entity (including a
sale of all or substantially all of its business assets), the license rights and
other rights granted under this Agreement shall extend only to the business of
Limelight at the time of such merger, sale, reorganization or acquisition, and
Natural Evolutions thereof, and it shall not extend to any other operations of
any entity that is merged with Limelight or that purchases or acquires
Limelight.
TERM AND TERMINATION
9.1    Term of Agreement. The term of this Agreement (the “Term”) shall commence
on the Effective Date of this Agreement and shall continue in effect until May
19, 2019.
9.2    Articles Surviving Termination. The following Sections shall survive any
expiration or termination to the degree necessary to permit their complete
fulfillment or discharge: Sections: 1 (in its entirety), 2 (in its entirety),
4-7 (in their entirety, except 7.3 which shall terminate at the end of the
Term), 8 (in its entirety), and 10.2. Notwithstanding the above, following the
Term the covenant not to sue set forth in Section 2.2 shall extend for a period
of six (6) years and a day.


9.3    Termination for Breach. Either Party shall have the right to immediately
terminate this Agreement in the event that the other Party fails to perform any
of its material obligations under this Agreement and such breach is not cured
within 60 days after receipt of written notice of such breach by the
non-breaching Party. The right of any Party to terminate this Agreement pursuant
to this Section 9.3 shall not be affected in any way by that Party’s waiver or
failure to take action with respect to any other breach. The


-9-



--------------------------------------------------------------------------------





non-breaching Party shall be entitled to terminate this Agreement without
prejudice to any other rights conferred on it by this Agreement or under law or
equity. Such termination pursuant to this Section 9.3 shall not relieve a Party
from any obligations that are expressly indicated to survive termination or
expiration of this Agreement.


GENERAL TERMS


10.1    Notice: Any notice to be given by one party to another under this
Agreement shall be given by electronic mail, or by overnight courier service,
such as Federal Express, directed to the following at the address indicated or
such other address as may be subsequently provided in accordance with this
Section 10.1.


With respect to Akamai:


Akamai Technologies, Inc.
150 Broadway
Cambridge, Massachusetts 02142
Attn: General Counsel


With respect to Limelight:


Limelight Networks, Inc.
222 South Mill Avenue, Suite 800
Tempe, Arizona 85281
Attn: Chief Legal Officer and Chief Executive Officer




10.2    Protective Order: The parties shall continue to comply with any
Protective Order previously entered by the District Court in the Lawsuit.


10.3    Integration: This Agreement constitutes the entire agreement among the
parties but solely with respect to the subject matter hereof, and it supersedes
all representations, promises or understandings made prior to or
contemporaneously herewith, but solely with respect to the subject matter
hereof.


10.4    Modification: This Agreement may not be amended, modified or altered in
any way, except in a writing identified as such and signed by all parties
hereto.


10.5    Non-waiver: The waiver of any breach of any provision of this Agreement
shall not be deemed to be a waiver of any other breach of the same or any other
provision of this Agreement or of the stipulated dismissal or of the provision
itself.


10.6    Severability: The overall intent of the parties is to settle just this
particular dispute between them existing as of the Effective Date of this
Agreement. In the event that any provision of this Agreement is deemed invalid,
unenforceable or void by a final,


-10-



--------------------------------------------------------------------------------





non-appealable judgment of a court of competent jurisdiction in a proceeding
initiated by a third-party, the remainder of the Agreement shall be interpreted
to the extent possible to effect the overall intention of the parties as of the
Effective Date.


10.9    Compromise: Each party acknowledges and agrees that this Agreement is
being executed, and the consideration hereunder being given by each party, in
full compromise and settlement of disputed claims between the parties and, with
respect to the ‘703 patent, to avoid further trouble, litigation, and expense.


10.10    Applicable Law: Excepting issues involving federal law, the Agreement
and the rights and duties of the parties hereunder will be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts, without respect to conflict of law provisions thereof.


10.11    Execution: Each signatory to this Settlement Agreement has entered into
the same freely and without duress after having consulted with professionals of
his or her choice.


10.12    No Third Party Beneficiary. Except as expressly set forth herein,
nothing in this Agreement shall be construed to give rise to any obligation on
either Party hereto for the benefit of a third party, or to confer any rights on
any party other than Limelight or Licensed Users. Notwithstanding any other
provision in this Agreement that may be read to the contrary, this Agreement
does not confer on any person other than Akamai or Limelight any right to bring
an action based upon an alleged breach of this Agreement.






[Remainder of page intentionally blank]




-11-



--------------------------------------------------------------------------------





EXECUTED in duplicate originals, each of equal dignity, on the dates as noted
below.


AKAMAI TECHNOLOGIES, INC.
LIMELIGHT NETWORKS, INC.
 
 
By:     Aaron Ahola                                                 
By:    Robert A. Lento                                             
Title: VP, Deputy GC & Chief Privacy Officer      
Title: Chief Executive Officer                                
Date: August 1, 2016                                              
Date: August 1, 2016                                              







-12-

